Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 6-7 of claim 1, the phrase “reducing interference of naturally occurring fluorescing compounds by at least a first elution” is indefinite since it is not clear whether the recited at least first elution serves to remove the naturally occurring fluorescing compounds from the solid phase extraction cartridge while retaining the optical brighteners on the solid phase extraction cartridge. It is suggested to change this phrase to -- reducing interference of naturally occurring fluorescing compounds by at least a first elution of the naturally occurring fluorescing compounds from the cartridge while retaining the optical brighteners on the cartridge--. On lines 8-9 of claim 1, the phrase “concentrating and enhancing a fluorescence signal associated with the optical brighteners by at least a second elution” is indefinite since it is not clear whether the at least second elution serves to concentrate the optical brighteners by removing the optical brighteners from the cartridge. In addition, this step of the method is indefinite since it is unclear how a fluorescence signal associated with the optical brighteners can be enhanced when there is no positive step in the method of measuring a fluorescence signal. It is suggested to change this phrase on lines 8-9 of claim 1 to –concentrating the optical brighteners by at least a second elution of the optical brighteners from the cartridge, measuring a fluorescence signal of the concentrated optical brighteners; and--. It is suggested to change the phrase “based on the 
On line 1 of claim 2, the phrase “A process of claim 1” should be changed to –The process of claim 1—.
Claim 3 is indefinite since it is not clear when in the method of claim 1 that the collected water sample is filtered. Is the collected water sample filtered prior to running the water sample through the solid phase extraction cartridge? It is suggested to amend claim 3 to recite –The process of claim 2, further comprising filtering the collected water sample prior to running the water sample through the solid phase extraction cartridge--. 
On line 1 of claim 4, the phrase “wherein the at least a first elution” should be changed to –wherein the at least first elution—so as to make proper sense. 
In light of the suggested changes to make to claim 1 noted above, it is suggested to change the phrase “wherein the determining step” on line 1 of claim 9 to –wherein the measuring step—since it is suggested to amend claim 1 to add a step of measuring a fluorescence signal of the concentrated optical brighteners. 
On line 3 of claim 10, the phrase “selected from the group consisting of polar organic solvent” should be changed to –selected from the group consisting of a polar organic solvent--. In light of the suggested changes to make to claim 1 noted above, it is suggested to change the phrase “wherein the determining step” on line 4 of claim 10 to –wherein the measuring step—
On lines 6-7 of claim 12, the phrase “reducing interference of naturally occurring fluorescing compounds by at least a first elution” is indefinite since it is not clear whether the recited at least first elution serves to remove the naturally occurring fluorescing compounds from the solid phase extraction cartridge while retaining the optical brighteners on the solid phase extraction cartridge. It is suggested to change this phrase to -- reducing interference of naturally occurring fluorescing compounds by at least a first elution of the naturally occurring fluorescing compounds from the cartridge while retaining the optical brighteners on the cartridge--. On lines 8-9 of claim 12, the phrase “concentrating and enhancing a fluorescence signal associated with the optical brighteners by at least a second elution” is indefinite since it is not clear whether the at least second elution serves to concentrate the optical brighteners by removing the optical brighteners from the cartridge. In addition, this step of the method is indefinite since it is unclear how a fluorescence signal associated with the optical brighteners can be enhanced when there is no positive step in the method of measuring a fluorescence signal. It is suggested to change this phrase on lines 8-9 of claim 12 to –concentrating the optical brighteners by at least a second elution of the optical brighteners from the cartridge, measuring a fluorescence signal of the concentrated optical brighteners; and--. It is suggested to change the phrase “based on the fluorescence signal, determining a presence of the optical brighteners indicating the presence of waste water” on lines 10-11 of claim 12 to –determining a presence of the optical brighteners based on the fluorescence signal, wherein the presence of the optical brighteners indicates the presence of waste water in the water sample—so as to further clarify this last step of the method. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests a method for identifying a presence of human fecal matter or waste water in a water sample comprising collecting a water sample containing optical brighteners, running the water sample through a solid phase extraction cartridge, performing a first elution of naturally occurring fluorescing compounds from the cartridge while retaining the optical brighteners on the cartridge in order to reduce interference of the naturally occurring fluorescing compounds from a determination of the optical brighteners in the water sample, performing a second elution of the optical brighteners from the cartridge in order to concentrate the optical brighteners, measuring a fluorescence signal of the concentrated optical brighteners, and determining a presence of the optical brighteners based on the fluorescence signal, wherein the presence of the optical brighteners indicates the presence of human fecal matter or waste water in the water sample.
Claims 2-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive.
Most of the previous rejections of the claims made under 35 USC 112(b) in the last Office action mailed on September 14, 2020 have been withdrawn in view of the amendments made to the claims. However, the claims are rejected under 35 USC 112(b) for the reasons set forth above, as necessitated by the amendments made to the claims. The previous rejection of claims 12-13 under 35 USC 102(a)(1) as being anticipated by Vinodgopal et al, and the previous rejection of claims 1-3, 6-7 and 9 under 35 USC 103 as being obvious over Vinodgopal et al in view of Hartel et al have been withdrawn in view of the amendments made to the claims and Applicant’s persuasive arguments. 
As noted above, the claims would be allowable if rewritten to overcome the rejections set forth under 35 USC 112(b) and to incorporate the changes suggested by the Examiner. In addition, withdrawn claims 14-21 should be canceled. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 28, 2021